ORDER DISMISSING APPEAL
JANE M. SMITH, Chief Justice.
This matter came before the Court of Appeals pursuant to a Motion for Continuance being filed by Appellant on October 14, 2010, requesting an extension of time to file his opening brief. Appellant’s grounds for the continuance are that he needs additional time because he is seeking legal help from a paralegal and the paralegal is out of state until November. A review of the file shows that Appellant has failed to submit an Affidavit of Sendee of the Motion on Appellee.
This is the second Motion to Continue requested by Appellant. The first motion was filed on May 11, 2010. Appellant failed to provide proof of service of that Motion on Appellee. TO 49.4.7.2 requires proof of service to be filed within 5 days of the filing of the motion. The Court of Appeals found sufficient cause to grant the continuance. An Order Granting Motion to Continue was granted on May 26, 2010. The parties were advised in that order than any future documents filed with the Court of Appeals must be served on opposing party and must be accompanied by an Affidavit of Service. Failure to submit the Affidavit might result in the document not being considered by the Court.
Appellant has repeatedly failed to provide the required proof of service, despite the Court’s prior warning, and has failed to submit his brief despite the previous, lengthy continuance. TO 49.4.4.7 requires that written briefs be submitted to the Court of Appeals. TO 49.4.8 prohibits each party from presenting arguments orally that have not been properly raised in written brief or motion. Appellant’s failure to submit a timely written brief prevents him from making any argument and renders further action in this matter moot. Therefore, the appeal should be denied.
It is therefore ORDERED that the Motion for Continuance is denied. Further, *253the Appeal is hereby denied and this matter remanded to the Trial Court for processing consistent with this Order, Oral Arguments currently set for December 10, 2010, shall be stricken from the calendar.
Concur: Justice JOHN SLEDD and Justice ELIZABETH NASON.